Citation Nr: 1013142	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating higher than 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from March 1984 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) is 
from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  During the pendency of the appeal, the 
Veteran relocated to the region served by the Los Angeles, 
California RO.  


FINDING OF FACT

The Veteran's low back disability is manifested by 
paraspinous muscle spasms, and painful motion with flexion 
to 60 degrees, extension to 20 degrees, lateral flexion to 
20 degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally, which is further limited on repetitive motion 
by pain and fatigability.


CONCLUSION OF LAW

The criteria are met for a 40 percent, but not higher, 
rating for a low back disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision 
and final Agency adjudication of the claim ... served to 
render any pre-adjudicatory section 5103(a) notice error 
non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See 
also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate the claim, the medical or lay 
evidence must show a worsening or increase in severity of 
the disability and the effect that such worsening or 
increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does 
not require such evidence for proper claim adjudication."  
Thus, the Federal Circuit held, "insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes 
or potential "daily life" evidence, we vacate the 
judgments."  Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 
2007, prior to the initial adjudication of his claim in 
August 2007.  The letter informed him of his and VA's 
respective responsibilities in obtaining supporting evidence 
and also complied with Dingess by also apprising him of the 
disability rating and downstream effective date elements of 
his claim.  

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical and other records that he identified.  He 
was also examined for VA compensation purposes in June 2007.  
This examination report and medical and other evidence on 
file contains the information needed to assess the severity 
of his low back disability, the determinative issue.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of 
the VCAA or Court.


II. Increased Rating for a Low Back Disability

In June 1992, the RO granted service connection for a 
thoracic spine compression fracture and lumbar spine 
arthritis.  The Veteran claims that the currently assigned 
20 percent rating does not adequately compensate him for the 
interference in his daily life caused by his low back 
disability.  For the reasons and bases discussed below, the 
Board finds that the higher 40 percent rating is more 
appropriate for his condition.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when 
assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation 
of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the 
Spine or on the basis of incapacitating episodes, whichever 
method results in a higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes, a 10 percent rating 
requires incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
12 months; a 20 percent rating requires incapacitating 
episodes of at least two weeks but less than four weeks; and 
a 40 percent rating requires incapacitating episodes of at 
least four weeks but less than six weeks.  See Note to 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id. 

In this case, however, there is no evidence of 
incapacitating episodes to warrant a higher rating under DC 
5243 so the Veteran's back disability will be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.   

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
where muscle spasm or guarding is severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned if evidence shows forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating if the evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating if the evidence shows unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)).  See also 38 C.F.R. § 4.71a, DCs 5235-5243, 
Note (5) (indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's low back disability warrants a 
higher 40 percent rating.  The evidence that supports this 
conclusion is a June 2007 VA examination.

The June 2007 VA examination found that the Veteran had 
flexion to 60 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees bilaterally, and lateral rotation to 
20 degrees bilaterally.  The examiner noted pain at the end 
of range of motion.  The examiner also noted paraspinous 
muscle spasms and that after 10 toe-touches the Veteran was 
barely able to return to a sitting position due to pain, 
weakness, and fatigability.  The examiner did not find any 
neurological manifestations of the Veteran's back condition 
in his lower extremities.

Based on the Veteran's range of motion, his condition would 
warrant a 20 percent rating because his flexion is to 60 
degrees and he has muscle spasms.  However because the 
Veteran's condition causes him additional functional 
limitation on repetitive motion due to pain, weakness and 
fatigability, his condition would warrant the next higher 
rating under Deluca.  Additionally, he uses a cane for 
longer walks and it was noted that he could barely sit down 
after repetitive exercises of his back at the VA examination 
in June 2007.  Therefore, giving the Veteran the benefit of 
the doubt, the Board finds that the Veteran's condition 
warrants a 40 percent, but not higher, rating.  Since the 
Veteran's disability is not manifested by ankylosis, an even 
higher rating for ankylosis is not warranted.  In addition, 
as there was no evidence of radiculopathy into the lower 
extremities, the Veteran's condition would not warrant a 
separate rating for neurological manifestations.

As the Veteran's condition has never been more than 40 
percent disabling since the date of filing the claim for 
increase, there is no basis to "stage" the rating under 
Hart.

Finally, it should be noted that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on 
average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that disability are 
inadequate.  Second, if the schedular rating does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if 
the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must 
be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

During the relevant time period on appeal, the Veteran's 
symptoms associated with his service-connected low back 
disorder have resulted in limitation of motion, spasm, and 
pain, with fatigue, weakness, and lack of endurance on 
repetitive use.  Such impairment is contemplated by the 
applicable rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5243.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

The disability rating for the Veteran's low back disability 
is increased to 40 percent, but not higher, subject to the 
laws and regulations governing the payment of VA 
compensation.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


